Title: John Adams to C. and R. Puller, 9 May 1786
From: Adams, John
To: Puller, C. & R.


          
            
              Gentlemen—
            
            

              Grosvenor square

               May 9th. 1786
            
          

          On the 27th. of April I accepted a Bill
            of John Lamb dated Barcelona March 7. 1786 for £300 st. at
            double usance in favour of Etienne Droilhet & Co. or
            order, first of the sett. indorsed to the order of James sutton & Co.—
          Accepted also No. 5. dated March 8.
            1786. in all other particulars like the preceeding—
          On the 7. May 1786. I accepted a Bill of Mr. Barclay dated Madrid April 15. 1786. for 250£ stg. in favour of the order of Etienne Drouilhet & Co. at usance 1. of the sett. indorsed to the order of James
            sutton & Co.—
          These are to be paid on Account of Messrs: Willinks & Van staphorsts & to be by them charged to the
            united states of America—
          I am Gentlemen your humble Servt.
          
            
              John Adams.
            
          
        